DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-3 objected to because of the following informalities:
In line 2 of claim 2, “a syringe such that a syringe can be used” should read as “a syringe such that the syringe configured to be used”.
 In lines 2-3 of claim 3, “a syringe such that a syringe can be used” should read as “a syringe such that the syringe configured to be used”.
 Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11, 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation “attachment of a syringe” in lines 1-2. It is unclear if the fluid source is same as the syringe or it is new limitation. Note that claim 10 and claim 12 discloses that the fluid source is the same as syringe. The applicant is asked to further define the fluid source/ syringe. For the purpose of examination, the examiner will interpret the limitation such as the syringe is the same as fluid source.
Claim 17 recites the limitation "a catheter" in line 13. It is not clear if it is referring to the limitation in line 2 or it is referring to new limitation. (Note: for the purpose of examination, the examiner will interpret the limitation as it is referring to the limitation in line 2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 6-14, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Geisler et al. (US. 20060167436A1) (“Geisler”) in view of Khalaj et al. (US. 20200268413A1) (“Khalaj”).
Re claim 1, Geisler discloses a nerve block introducer system (Figs. 9-12, ¶0008), comprising: an elongated body (915) having a distal end  (907) and at least one discharge opening near the distal end (close to 906), the elongated body also comprising a proximal end (904) and an inlet near the proximal end (end of 960 at 904), the elongated body comprising a channel that fluidly connects the inlet to the at least one discharge opening (channels 960 and the at least one opening is the opening of the channel 960 at 906); a first handle connected to the elongated body near the proximal end (930); and farther discloses a catheter having a distal end and a proximal end (925, Fig. 11), but it fails to discloses a grasping member near the distal end of the elongated body, the grasping member operably coupled to a second handle, such that the grasping member is usable to releasably hold a catheter by moving the second handle relative to the first handle. 
 However, Khalaj disclose a nerve block introducer system (Fig. 4) has an elongated member (211) with distal end close to (230), a first handle (222a) and  a grasping member (230) near the distal end of the elongated body (Fig. 4), the grasping member operably coupled to a second handle (222b, ¶0050), such that the grasping member is usable to releasably hold a catheter (10) by moving the second handle relative to the first handle (¶0050).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modify elongated member  of  Geisler to include a grasping member and a second handle so that the system having a grasping member near the distal end of the elongated body, the grasping member operably coupled to a second handle, such that the grasping member is usable to releasably hold a catheter by moving the second handle relative to the first handle as taught by Khalaj for the purpose of releasably locking the catheter during placing the catheter which user controlling with comfortable handle as known in the art of surgery (Khalaj, ¶0050, Note: the system of Geisler uses the upper conduit 910 that slide forward to lock the catheter in place is replaced with a system of Khalaj that include grasping member and the second handle).
Re claim 2, the modified Geisler discloses wherein the inlet is adapted for attachment of a syringe such that a syringe can be used to introduce an anesthetic agent into the inlet (Fig. 5e of Geisler).  
Re claim 3, the modified Geisler discloses wherein the inlet comprises a locking attachment (inner edge of 904) for attachment to a syringe (Fig. 5a, Fig. 9 of Geisler), such that a syringe can be used to introduce an anesthetic agent into the inlet (¶0001, ¶0045 of Geisler). 
 Re claim 6, Geisler fails to disclose wherein the grasping member comprises a concave interior surface. 
 However, Khalaj disclose a nerve block introducer system (Fig. 4) has an elongated member (211) with distal end close to (230), a first handle (222a) and  a grasping member (230) near the distal end of the elongated body (Fig. 4), the grasping member comprises a concave interior surface (Fig. 3a, inner surface of 132a-b).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modify elongated member  of  Geisler to include a grasping member so that the grasping member comprises a concave interior surface as taught by Khalaj for the purpose of releasably locking the catheter during placing the catheter which user controlling with comfortable handle as known in the art of surgery (Khalaj, ¶0050, Note: the system of Geisler uses the upper conduit 910 that slide forward to lock the catheter in place is replaced with a system of Khalaj that include grasping member and the second handle).
 Re claim 7, Geisler fails to disclose wherein the first handle and the second handle comprise finger loops.  
  However, Khalaj disclose a nerve block introducer system (Fig. 4) has an elongated member (211) with distal end close to (230), a first handle (222a) and  a grasping member (230) and the first handle  (222b) and the second handle (222b) comprise finger loops (Fig. 4, 252).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modify first handle and second handle of the modified Geisler to include finger loops so that the first handle and the second handle comprise finger loops as taught by Khalaj for the purpose of releasably locking the catheter during placing the catheter which user controlling with comfortable handle as known in the art of surgery (Khalaj, ¶0050, Note: the system of Geisler uses the upper conduit 910 that slide forward to lock the catheter in place is replaced with a system of Khalaj that include grasping member and the second handle).
Re claim 8, Geisler in view of  Khalaj discloses a method of using the system of claim 1 (the modified system has the grasping member and the first and second handles see rejection of claim 1), comprising: grasping the catheter near its distal end using the grasping member (Fig. 3a, ¶0050 of Khalaj); inserting the distal end of the elongated body and the catheter into a body cavity (¶0027 of Geisler, and ¶0050 of Khalaj); attaching a fluid source to the inlet such that the fluid source is in fluid communication with the inlet (Fig. 3, ¶0029 of Geisler); using the fluid source to infuse an anesthetic agent into the body cavity via the at least one discharge opening (¶0029 of Geisler); releasing the catheter using the grasping member (the catheter is released from the system to be placed in the anatomical location see Fig. 12 Geisler and ¶0018 of Khalaj, the mechanism is release to place the catheter in the anatomical location); and removing the elongated body from the body cavity, such that the catheter is left in the cavity with its distal end near a nerve (Fig. 13, ¶0038 Geisler, ¶0008).  
Re claim 9, Geisler fails to disclose wherein the body cavity is an adductor canal, the method further comprising holding the catheter in place in the adductor canal while the elongated body is removed, such that the distal end of the catheter remains near the nerve. 
However, Khalaj disclose a nerve block introducer system (Fig. 4) has an elongated member (211) with distal end close to (230), a first handle (222a) and  a grasping member (230) near the distal end of the elongated body (Fig. 4), the grasping member operably coupled to a second handle (222b, ¶0050), such that the grasping member is usable to releasably hold a catheter (10) by moving the second handle relative to the first handle (¶0050) and wherein the body cavity is an adductor canal (¶0055), the method further comprising holding the catheter in place in the adductor canal while the elongated body is removed, such that the distal end of the catheter remains near the nerve (Fig. 6).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modify the method of  Geisler so that the body cavity is an adductor canal, the method further comprising holding the catheter in place in the adductor canal while the elongated body is removed, such that the distal end of the catheter remains near the nerve as taught by Khalaj for the purpose of treating total knee arthroplasty (Khalaj, ¶0054).
Re claim 10, Geisler discloses wherein the fluid source is a syringe (Fig. 3 of Geisler).  
Re claim 11, Geisler discloses wherein the inlet is adapted for attachment of a syringe such that the syringe can be used to introduce the anesthetic agent into the inlet (Fig. 3a of Geisler).  
Re claim 12, Geisler discloses wherein the inlet comprises a locking attachment (inner edge of 904) for attachment to a syringe (Fig. 5a, Fig. 9 of Geisler), such that the syringe can be used to introduce the anesthetic agent into the inlet, and wherein attaching the fluid source comprises attaching the syringe to the inlet (Fig. 5a, Fig. 9 of Geisler).
Re claim 13, the modified Geisler discloses wherein the elongated body is inserted into the body cavity such that the distal end of the elongated body and the distal end of the catheter are positioned near a selected location in the body cavity (¶0029 of Geisler).  
Re claim 14, the modified Geisler discloses a second fluid source to the proximal end of the catheter and using the second fluid source to infuse an anesthetic agent into the body cavity via the distal end of the catheter (the syringe can be attached to the catheter 925/400 in Fig. 5a, ¶0029, the syringe can be replaced by a bag for more fluid Geisler, Note: Geisler disclose that at the inlet, catheter and the syringe/bag are attached. The applicant is advised to further define the catheter and/or the inlet in the independent claim).  
Re claim 17, Geisler discloses a kit for use in performing a nerve block procedure (Fig. 5-13, ¶0008), the kit comprising: a catheter (925) having a proximal end and a distal end ( close to 906), the catheter usable to provide local anesthetic to a target nerve (¶0008, ¶0046); a nerve block introducer (915) comprising: an elongated body with a distal end  (906)and a proximal end ( close to 904), the proximal end comprising an inlet (opening for 960 at 904, Fig. 10) and the distal end comprising at least one discharge opening proximate to the distal end (left side of the angle 907 opening), wherein the inlet and the at least one discharge opening are in fluid communication with each other via a channel in the elongated body (960); and an introducer needle (stylet, ¶0042), and further disclose a handle (930), but it fails to disclose a grasping member near the distal end of the elongated body, the grasping member operably coupled to by a handle near the proximal end of the elongated body, such that the grasping member can be used to releasably hold a catheter by operation of the handle, the catheter having a distal end and a proximal end.
 However, Khalaj disclose a nerve block introducer system (Fig. 4) has an elongated member (211) with distal end close to (230), a first handle (222a) and  a grasping member (230) near the distal end of the elongated body (Fig. 4), the grasping member operably coupled to a second handle (222b, ¶0050), such that the grasping member is usable to releasably hold a catheter (10) by moving the second handle relative to the first handle (¶0050).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modify elongated member  of  Geisler to include a grasping member so that the kit having a grasping member near the distal end of the elongated body, the grasping member operably coupled to by a handle near the proximal end of the elongated body, such that the grasping member can be used to releasably hold a catheter by operation of the handle, the catheter having a distal end and a proximal end as taught by Khalaj for the purpose of releasably locking the catheter during placing the catheter which user controlling with comfortable handle as known in the art of surgery (Khalaj, ¶0050, Note: the system of Geisler uses the upper conduit 910 that slide forward to lock the catheter in place is replaced with a system of Khalaj that include grasping member and the second handle).
Claim(s) 4-5, 15-16, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Geisler in view of  Khalaj and further in view of Leunig (WO 99/37224). 
Re claim 4, Geisler in view of Khalaj fails to disclose wherein the at least one discharge opening comprises a plurality of openings. 
However, Leunig discloses a surgical delivery system (Fig. 1-3) and wherein the elongated member (12, 18) has plurality of openings (96s, Fig. 3) are located laterally on an outer surface of the elongated body (Fig. 3).  
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modify elongated member of  Geisler in view Khalai to include a plurality of openings so that the at least one discharge opening comprises a plurality of openings as taught by Leunig for the purpose of distribute the fluid evenly (Leunig, abstract, claim 8, Fig. 3).
Re claim 5, Geisler in view of Khalaj fails to disclose wherein the plurality of openings are located laterally on an outer surface of the elongated body. 
However, Leunig discloses a surgical delivery system (Fig. 1-3) and wherein the elongated member (12, 18) has plurality of openings (96s, Fig. 3) are located laterally on an outer surface of the elongated body (Fig. 3).  
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modify elongated member of  Geisler in view of Khalai to include a plurality of openings so that the plurality of openings are located laterally on an outer surface of the elongated body as taught by Leunig for the purpose of distribute the fluid evenly (Leunig, abstract, claim 8, Fig. 3).
Re claim 15, Geisler in view of Khalaj fails to disclose wherein the at least one discharge opening comprises a plurality of openings. 
However, Leunig discloses a surgical delivery system (Fig. 1-3) and wherein the elongated member (12, 18) has plurality of openings (96s, Fig. 3) are located laterally on an outer surface of the elongated body (Fig. 3).  
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modify elongated member of Geisler in view of Khalai to include a plurality of openings so that the at least one discharge opening comprises a plurality of openings as taught by Leunig for the purpose of distribute the fluid evenly (Leunig, abstract, claim 8, Fig. 3).
Re claim 16, Geisler in view of Khalaj fails to disclose wherein the plurality of openings are located laterally on an outer surface of the elongated body.  
However, Leunig discloses a surgical delivery system (Fig. 1-3) and wherein the elongated member (12, 18) has plurality of openings (96s, Fig. 3) are located laterally on an outer surface of the elongated body (Fig. 3).  
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modify elongated member of  Geisler in view of Khalai to include a plurality of openings so that the plurality of openings are located laterally on an outer surface of the elongated body as taught by Leunig for the purpose of distribute the fluid evenly (Leunig, abstract, claim 8, Fig. 3).
Re claim 19, Geisler discloses a nerve block introducer system (Fig. 5a -13, ¶0008), comprising: an elongated body (915, Fig. 9) having a distal end  (907) the elongated body also having a proximal end (904) comprising an inlet (end of 960 at 904), the inlet comprising a locking attachment (edge of the 904) for mechanically and fluidly coupling a syringe  (Fig. 5e) to the inlet (Fig. 5a), such that the syringe can be used to introduce an anesthetic agent into the inlet (¶0008, Fig. 5e); wherein the elongated body comprises a channel (960) between the distal end and the proximal end that fluidly connects the inlet to distal charging opening (Fig. 9), a first handle connected to the elongated body near the proximal end (first handle 930); and a catheter (925), but it fails to disclose elongated body comprising a plurality of discharge openings proximate to the distal end and located laterally on an outer surface of the elongated body and a grasping member near the distal end of the elongated body, and the discharge is from the plurality of discharge openings; the grasping member comprising a concave interior surface and being operably coupled to a second handle, such that the grasping member is usable to releasably hold a catheter by moving the second handle relative to the first handle, the catheter having a distal end and a proximal end.  
 However, Khalaj disclose a nerve block introducer system (Fig. 4) has an elongated member (211) with distal end close to (230), a first handle (222a) and a grasping member (230) near the distal end of the elongated body (Fig. 4), which has concave interior surface ( inner surface of 132a-b, Fig. 3b), the grasping member operably coupled to a second handle (222b, ¶0050), such that the grasping member is usable to releasably hold a catheter (10) by moving the second handle relative to the first handle (¶0050).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modify elongated member  of  Geisler to include a grasping member and a second handle so that the system having a grasping member near the distal end of the elongated body and comprising a concave interior surface and being operably coupled to a second handle, such that the grasping member is usable to releasably hold a catheter by moving the second handle relative to the first handle, the catheter having a distal end and a proximal end as taught by Khalaj for the purpose of releasably locking the catheter during placing the catheter which user controlling with comfortable handle as known in the art of surgery (Khalaj, ¶0050, Note: the system of Geisler uses the upper conduit 910 that slide forward to lock the catheter in place is replaced with a system of Khalaj that include grasping member and the second handle).
The modified Geisler in view of  Khalaj fails to disclose elongated body comprising a plurality of discharge openings proximate to the distal end and located laterally on an outer surface of the elongated body.
However,  Leunig discloses a surgical delivery system (Fig. 1-3) and wherein the elongated member (12, 18) has plurality of openings (96s, Fig. 3) are located laterally on an outer surface of the elongated body (Fig. 3).  
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modify elongated member of  Geisler in view of Khalai to include a plurality of openings so that elongated body comprising a plurality of discharge openings proximate to the distal end and located laterally on an outer surface of the elongated body as taught by Leunig for the purpose of distribute the fluid evenly (Leunig, abstract, claim 8, Fig. 3).
Re claim 20, the modified Geisler in view of  Khalaj and Leunig teaches a method of using the system of claim 19 (see rejection of claim 19), comprising: attaching a syringe to the inlet such that the syringe is in fluid communication with the inlet (Fig. 3, ¶0029 of Geisler) using the syringe to infuse an anesthetic agent via the plurality of openings (¶0029 of Geisler, the modified Geisler has the openings as modified by Leunig, Fig. 3, 12, 18 as described in claim 19), but Geisler fails to specifically disclose grasping the distal end of the catheter using the grasping member; inserting the distal end of the elongated body and the catheter into an adductor canal such that the distal end of the elongated body and the distal end of the catheter are positioned near a selected location in the adductor canal; the anesthetic agent is infused into the adductor canal near the selected location; releasing the distal end of the catheter using the grasping member; holding the catheter in place in the adductor canal, such that the distal end of the catheter remains near the selected location; removing the elongated body from the adductor canal, such that the catheter remains in the adductor canal with its distal end near the selected location; wherein a fluid source can be attached to the proximal end of the catheter to infuse an anesthetic agent into the adductor canal near the selected location via the distal end of the catheter. 
However, Khalaj discloses a nerve block introducer system (Fig. 4) has an elongated member (211) with distal end close to (230), a first handle (222a) and  a grasping member (230) near the distal end of the elongated body (Fig. 4), the grasping member operably coupled to a second handle (222b, ¶0050), such that the grasping member is usable to releasably hold a catheter (10) by moving the second handle relative to the first handle (¶0050) and wherein grasping the distal end of the catheter using the grasping member (Fig. 3a, ¶0050); the inserting the distal end of the elongated body and the catheter into the adductor canal ¶0050) such that the distal end of the elongated body and the distal end of the catheter are positioned near a selected location in the adductor canal ( Fig. 12, ¶0055); releasing the distal end of the catheter using the grasping member (the catheter is released from the system to be placed in the anatomical location ¶0018, the mechanism is release to place the catheter in the anatomical location); holding the catheter in place in adductor canal (¶0056, Fig. 6), such that the distal end of the catheter remains near the selected location (¶0056, Fig. 6); and removing the elongated body from the cavity (Fig. 6, ¶0059), such that the catheter remains in the cavity with its distal end near the selected location (¶0059 Fig. 6); wherein a fluid source can be attached to the proximal end of the catheter to infuse an anesthetic agent into the cavity near the selected location via the distal end of the catheter (Fig. 5a, ¶0003).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modify the method of Geisler so that grasping the distal end of the catheter using the grasping member; inserting the distal end of the elongated body and the catheter into an adductor canal such that the distal end of the elongated body and the distal end of the catheter are positioned near a selected location in the adductor canal; the anesthetic agent is infused into the adductor canal near the selected location; releasing the distal end of the catheter using the grasping member; holding the catheter in place in the adductor canal, such that the distal end of the catheter remains near the selected location; removing the elongated body from the adductor canal, such that the catheter remains in the adductor canal with its distal end near the selected location; wherein a fluid source can be attached to the proximal end of the catheter to infuse an anesthetic agent into the adductor canal near the selected location via the distal end of the catheter as taught by Khalaj for the purpose of treating total knee arthroplasty (Khalaj, ¶0054, Note, Geisler discloses steps done to body cavity but not specific to adductor canal and Khalaj disclose the steps can be done to adductor canal).

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Geisler in view of  Khalaj and further in view of Rajendran et al. (US. 20140025039A1) (“Rajendran”). 
 Re claim 18, the modified Geisler discloses a syringe containing a nerve blocking agent, the syringe adapted for attachment to the inlet (Fig. 5a, Geisler), but it fails to discloses a surgical glue; and a plurality of surgical strips.  
 However, Rajendran disclose a nerve block introducer system (Fig. 23, abstract) has an elongated member (3820), a syringe (3806), a surgical glue (adhesive tape (¶0356); and a plurality of surgical strips (3810, ¶0345).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modify kit of the modified Geisler to include a surgical glue; and a plurality of surgical strips so that the kit having a surgical glue; and a plurality of surgical strips as taught by Rajendran for the purpose of keeping the wound in sterile environment (Rajendran, ¶0347, Note: the system of Geisler makes wound to place the catheter, and cover the wound is an essential by at least one of surgical tape, glue, stiches).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMZA A. DARB whose telephone number is (571)270-1202. The examiner can normally be reached 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAMZA A DARB/Examiner, Art Unit 3783                                                                                                                                                                                                        /Lauren P Farrar/Primary Examiner, Art Unit 3783